Citation Nr: 1820898	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2016.  

This matter was most recently before the Board in August 2017, where the Board remanded the claim on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Veteran underwent a VA audiological examination in which the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but opined that it was less likely than not that the Veteran's current hearing loss was related to service.  In an August 2017 remand, the Board determined that the June 2016 VA opinion was inadequate, noting that the examiner did not address that the Veteran's hearing levels at separation were outside the threshold of normal hearing as defined by the U.S. Court of Appeals for Veterans Claims (Court) in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), and further noting that the examiner failed to address any shifts in the Veteran's hearing levels during service.  Accordingly, the Board ordered a VA addendum opinion be obtained, instructing the examiner to opine as to the etiology of the Veteran's currently diagnosed bilateral hearing loss, provide a rationale for all opinions expressed, and "identify and comment on any clinically significant shifts in the Veteran's hearing levels between entrance and separation examinations[,]" in particular directing the examiner to "address the shift noted on the February 2012 VA examination as well as those identified in the Board's May 2016 remand."  

The June 2016 VA examiner then provided an August 2017 addendum opinion in which the examiner again opined that the Veteran's hearing loss was less likely than not related to military noise exposure.  In support of that opinion, the examiner noted that the Veteran's hearing sensitivity was normal bilaterally at entrance and separation, and further stated that there was no significant shift in hearing levels in service beyond normal measurement variability and no record of complaint or treatment of hearing problems in service.

However, while the examiner noted generally that there was no significant shift in hearing levels in service beyond normal measurement variability, the examiner does not specifically address the threshold shifts documented in service that were previously noted in the February 2012 VA examination and the May 2016 Board remand, nor does the examiner provide any context for what constitutes normal measurement variability in audiological testing.  Specifically, the Board previously noted that a comparison of the Veteran's audiological results at induction with the results at separation showed threshold shifts at 500 Hz bilaterally, 2000 Hz for the left ear, and 4000 Hz for the left ear that were larger than the threshold shift at 4000 Hz for the right ear that was noted as clinically significant by the February 2012 VA examiner.  Furthermore, the June 2016 VA examiner's rationale relies in part on her assertion that the Veteran's hearing was normal at separation; however, as noted above, the Board has previously determined that the Veteran's hearing levels at separation were outside the threshold of normal hearing as determined by the Court.  See Hensley, 5 Vet. App. at 157.  Additionally, the June 2016 VA examiner does not appear to have considered the Veteran's lay statements in his March 2016 Board hearing regarding the onset of the Veteran's symptomatology, in with the Veteran indicated that he suffered hearing loss due to noise exposure in service during basic training, but that he was discouraged from seeking treatment for hearing loss while in service, and was given a medical discharge for his vision problems a few months later.  For the foregoing reasons, the Board concludes that the August 2017 addendum opinion is inadequate for adjudication purposes, and a remand is therefore required to obtain a new VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination, to include audiological testing, by an appropriate physician who has not previously participated in this case, to determine the nature and etiology of the Veteran's current bilateral hearing loss.  The examiner must opine as to whether the Veteran's current hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include the claimed acoustic trauma therein.

The examiner should focus specifically on whether the Veteran's bilateral hearing loss began during or was initially manifested during military service or whether the Veteran's claimed in-service noise exposure is the cause of the claimed disorder.  The examiner should specifically address any clinically significant threshold shifts in the Veteran's hearing levels between entrance and separation examinations, including those noted in the February 2012 VA examination and the May 2016 Board remand.  If the examiner determines that any of the above noted threshold shifts are not clinically significant, the examiner must explain why such shifts should not be considered clinically significant.  The examiner should also consider the Veteran's past lay statements with respect to noise exposure in service, the onset of symptoms associated with his claimed bilateral hearing loss, and any continuity of symptomatology since onset, to include statements made during the Veteran's March 2016 Board hearing.  

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

2.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




